Case 2:19-cv-10131-PDB-EAS ECF No. 11 filed 08/01/19                  PageID.93     Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


KENNETH NATHAN, Chapter 7 Trustee,
for the Bankruptcy Estate of Nicole Massey,
Case No. 19-41514 in the United States
Bankruptcy Court Eastern District of Michigan,

       Plaintiff,
                                                    Case No: 2:19-cv-10131
v.
                                                    Hon. Avern Cohn
GREAT LAKES WATER AUTHORITY,

       Defendant.

Batey Law Firm, PLLC                                RANDAL M. BROWN (P70031)
SCOTT P. BATEY (P54711)                             CHERYL YAPO (P55682)
Attorney for Plaintiff                              Attorneys for Defendant
30200 Telegraph Road, Suite 400                     735 Randolph, Suite 1900
Bingham Farms, MI 48025                             Detroit, MI 48226
(248) 540-6800-telephone                            (313) 964-9068-telephone
(248) 540-6814-fax                                  randal.brown@glwater.org
sbatey@bateylaw.com                                 cheryl.yapo@glwater.org

                                                    Starr, Butler, Alexopoulos & Stoner, PLLC
                                                    KAY RIVEST BUTLER (P41651)
                                                    WILLIAM R. THOMAS (P77760)
                                                    Co-Counsel for Defendant
                                                    20700 Civic Center Drive, Suite 290
                                                    Southfield, MI 48076
                                                    (248) 554-2700-telephone
                                                    kbutler@starrbutler.com
                                                    wthomas@starrbutler.com

                          STIPULATED ORDER TO EXTEND DATES

       WHEREAS, the initial Plaintiff in this matter (Nicole Massey) filed for Bankruptcy on or

about February 4, 2019. As a result, she is no longer the real party in interest in this case and,

therefore, the bankruptcy trustee was required to be substituted in as the named Plaintiff.

Additionally, Plaintiff’s counsel needed to be appointed by the Bankruptcy Court to continue as

counsel for the bankruptcy trustee in this case.
Case 2:19-cv-10131-PDB-EAS ECF No. 11 filed 08/01/19               PageID.94     Page 2 of 3



       The parties were unable to continue engaging in discovery until the foregoing process

was completed. Consequently, discovery was delayed for approximately 90 days. Despite

these delays, the parties have exchanged written discovery and are diligently preparing their

cases but it has been apparent that due to the delays additional time has become necessary for

the parties to complete discovery.

       IT IS HEREBY STIPULATED AND AGREED upon by the parties and their respective

counsel that all dates are to be extended 90 days as follows:

         Discovery Cut-off from:                    August 27, 2019 to OCTOBER 29, 2019;

         Dispositive Motion Cut-off:                September 30, 2019 to NOV. 30, 2019;

         Final Pretrial Conference JANUAYR 28, 2020.



Approved as to form:


/s/Scott P. Batey                                   /s/William R. Thomas
SCOTT P. BATEY (P54711)                             WILLIAM R. THOMAS (P77760)
Attorney for Plaintiff                              Attorney for Defendant




                                               2
Case 2:19-cv-10131-PDB-EAS ECF No. 11 filed 08/01/19                  PageID.95     Page 3 of 3



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


KENNETH NATHAN, Chapter 7 Trustee,
for the Bankruptcy Estate of Nicole Massey,
Case No. 19-41514 in the United States
Bankruptcy Court Eastern District of Michigan,

       Plaintiff,
                                                     Case No: 2:19-cv-10131
v.
                                                     Hon. Avern Cohn
GREAT LAKES WATER AUTHORITY,

       Defendant.

Batey Law Firm, PLLC                                 RANDAL M. BROWN (P70031)
SCOTT P. BATEY (P54711)                              CHERYL YAPO (P55682)
Attorney for Plaintiff                               Attorneys for Defendant
30200 Telegraph Road, Suite 400                      735 Randolph, Suite 1900
Bingham Farms, MI 48025                              Detroit, MI 48226
(248) 540-6800-telephone                             (313) 964-9068-telephone
(248) 540-6814-fax                                   randal.brown@glwater.org
sbatey@bateylaw.com                                  cheryl.yapo@glwater.org

                                                     Starr, Butler, Alexopoulos & Stoner, PLLC
                                                     KAY RIVEST BUTLER (P41651)
                                                     WILLIAM R. THOMAS (P77760)
                                                     Co-Counsel for Defendant
                                                     20700 Civic Center Drive, Suite 290
                                                     Southfield, MI 48076
                                                     (248) 554-2700-telephone
                                                     kbutler@starrbutler.com
                                                     wthomas@starrbutler.com

                                           ORDER

       IT IS HEREBY ORDERED AND ADJUDGED that all dates shall be extended as follows:

         Discovery Cut-off from:                     August 27, 2019 to October 29, 2019ber 29,
         2019;

         Dispositive Motion Cut-off:                 September 30, 2019 to November 30, 2019

         Final Pretrial Conference                   January 28, 2020

Dated: 8/1/2019                                      s/ Avern Cohn
                                                     U.S. District Judge


                                                 3
